United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40862
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAUL CARBAJAL-ADAME; VICTOR
ARCOS-BENITEZ
                                    Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:05-CR-701-2
                      --------------------

Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.

PER CURIAM:*

     A jury convicted Raul Carbajal-Adame (Carbajal) and Victor

Arcos-Benitez (Arcos) of conspiracy to possess with intent to

distribute cocaine and the district court sentenced each

defendant to a 121-month term of imprisonment.   Carbajal argues

on appeal that the evidence is insufficient to support his

conviction, while Arcos argues that the district court erred by

refusing to accept Arcos’s guilty plea.

     Although Carbajal moved for a judgment of acquittal at the

close of the Government’s case-in-chief and again at the close of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40862
                                -2-

the defense evidence, he did not renew the motion at the close of

the Government’s rebuttal evidence.   Accordingly, we review the

evidence only to determine whether there has been a manifest

miscarriage of justice.   United States v. Green, 293 F.3d 886,

895 (5th Cir. 2002).   Because the trial evidence supports the

jury’s determination that Carbajal conspired to possess cocaine

with the intent to distribute it, we affirm his conviction.

     Because Arcos denied any involvement with illegal drugs at

his rearraignment hearing, the district court did not err by

refusing to accept his guilty plea.   United States v. Cano-Guel,

167 F.3d 900, 906 (5th Cir. 1999); FED. R. CRIM. P. 11(b)(3).

U.S.S.G. § 3E1.1(a)(1).   Furthermore, Arcos has failed to show

that acceptance of his guilty plea after trial commenced would

have made him eligible for a reduction in offense level under the

advisory Sentencing Guidelines.   See U.S.S.G. §§ 3E1.1(a)(1),

5C1.2(a); United States v. Sanchez-Ruedas, 452 F.3d 409, 414 (5th

Cir. 2006).   Thus, any error resulting from the court’s refusal

to allow Arcos to enter a guilty plea after the jury was

empaneled was harmless.   See FED. R. CRIM. P. 52(a).

     AFFIRMED.